DETAILED ACTION
Status of Claims
In the response September 21, 2022, claims 1, 6, and 11 were amended. Claims 2, 3, 7, 8, 12, and 13 were previously canceled.  Claims 1, 4-6, 9-11, 14, and 15 are pending in the current application. 


Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. Regarding Step 2A Prong Two, Applicant asserts that the claimed invention integrates the judicial exception into a practical application because the claimed invention improves the existing technology. Examiner respectfully disagrees. For a claimed invention to be indicative of integration in the practical application, the improvement must be directed to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)). In this case, “creating a new entry in the database for each subsequent consumer acceptance associating, via the offer-linking module, the payment card identifier with (1) the offer ID of the subsequent accepted CLO, (2) the merchant ID associated with the subsequent accepted CLO, and (3) a publisher ID for the subsequent publisher, and registering, via the payment card network interface module, the same payment card identifier/offer ID/merchant ID combination with the payment card network, resulting in the same payment card identifier/offer ID/merchant ID combination being associated with multiple publishers” is not an improvement directed to the technology itself but to the commercial interaction.  Thus, the claimed invention is not indicative of integration into a practical application.  Regarding Step 2B, Applicant asserts that steps require more than a conventional computer to perform the computer functions of the claimed invention.  Examiner respectfully disagrees. In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).  Examiner has provided the following court decisions as noting the well-understood nature of the additional elements:  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)) to note that the computer system and processors of the claimed invention to execute providing and receiving information related to card-linked offers. The rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1, 4-6, 9-11, 14, and 15 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method).
 Although claims 1, 4-6, 9-11, 14, and 15 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1, 4-6, 9-11, 14, and 15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 6 and 11) recite:
 for each CLO posted on the CLO network, creating an offer identifier (ID) that uniquely identifies the CLO and that is associated with offer terms and a merchant ID, wherein the merchant ID uniquely identifies the merchant that posted the CLO; 
in response to receiving a first consumer acceptance of a CLO via a first publisher interface, associating. via an offer-linking module, a payment card identifier of the consumer with (1) the offer ID of the accepted CLO, (2) the merchant ID associated with the accepted CLO, and (3) a publisher ID for the first publisher, resulting in at least a payment card identifier/merchant ID pair, 
registering, via a payment card network interface module, the payment card identifier/merchant ID pair associated with the accepted CLO with a payment card network for the purpose of receiving transaction information for transactions involving the payment card identifier/merchant ID pair; 
in response to receiving one or more subsequent consumer acceptances of the same CLO via other publisher interfaces using the same payment card identifier, creating a new entry in the database for each subsequent consumer acceptance associating, via the offer-linking module, the payment card identifier with (1) the offer ID of the subsequent accepted CLO, (2) the merchant ID associated with the subsequent accepted CLO, and (3) a publisher ID for the subsequent publisher, and registering, via the payment card network interface module, the same payment card identifier/offer ID/merchant ID combination with the payment card network, resulting in the same payment card identifier/offer ID/merchant ID combination being associated with multiple publishers; 
determining via a transaction parsing and publisher-selection module, that the transaction satisfies the offer terms of at least one accepted CLO;
selecting the accepted CLO in which the transaction satisfies the offer terms, wherein, in response to the transaction satisfying the offer terms of more than one accepted CLO. selecting the accepted CLO that provides the greatest reward to the consumer;
in response to the selected CLO having been accepted by the consumer at a plurality of publishers, applying one or more rules for selecting a publisher to credit with the transaction; and 
crediting the selected publisher with the transaction.
The identified limitations recite a method and system that crediting a publisher associated with a card-linked offer based on correlating the merchant ID/payment card identifier with the offer, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
providing a card-linked offer (CLO) network accessible to multiple different content publishers and multiple different merchants, wherein merchants are able to post card-linked offers (CLOs) on the CLO network via an offer-creation module, wherein publishers are able to publish online CLOs posted by merchants on the CLO network via an offer-publication module, wherein consumers are able to accept CLOs via publishers' online interfaces, wherein consumers are able to enable the same payment card on multiple publisher sites, and wherein consumers are able to link the payment card to the same CLO on different publisher sites; 
receiving a consumer acceptance of a CLO via a first publisher interface; 
wherein the payment card identifier/merchant ID pair is stored in a database; 
receiving one or more subsequent consumer acceptances of the same CLO via other publisher interfaces using the same payment card identifier; 
receiving from the payment card network interface module information related to a transaction matching the registered payment card identifier/merchant ID pair; 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving and providing information related to card-linked offers. The processor (claim 11) in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and providing information related to card-linked offers) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 4, 5, 9, 10, 14, and 15, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 11: computer system and processors to execute providing and receiving information related to card-linked offers,  MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1, 4-6, 9-11, 14, and 15, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims  4, 5, 9, 10, 14, and 15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.


		



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621